DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/21 has been entered.

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 11/14/21. Claims 1, 5, 6 and 10 have been amended. Claims 2 and 9 have been cancelled. Claims 11 – 20 are withdrawn due to a restriction requirement. Claims 1, 3 – 8 and 10 - 20 are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 11/14/21.   

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Leah Villarreal on 12/22/21.

The application has been amended as follows: 
Cancel claims 11 – 20 without prejudice.


REASONS FOR ALLOWANCE
Claims 1, 3 – 8 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest references of ADAMS (US 2005/0037162), of BOWEN et al (US 6,120,860) and of OSBORN et al (US 2015/0225151).

ADAMS discloses a laminate film that provides good oxygen barrier properties, wherein the film comprises several layers, including an aluminum base layer, a COC-containing contact layer, an EAA-containing tie layer, and several more layers, and wherein one or more layers comprise a filler. ADAMS discloses that the film is used for making cartons for orange juice or milk; failing to teach an aggressive chemical-resistant film which is resistant to a chemical selected from nicotine, fentanyl, rivastigmine or lidocaine. ADAM gives an example of a tie loading of 14 lbs/3000 ft2, which is equivalent to 70 g/m2; failing to teach 3 – 9 g/m2. ADAM fails to teach that the loading of the contact layer is one to three times that of the loading of the tie layer.

BOWEN discloses a package comprising a multilayer film, the film comprising a high barrier/base layer comprising nylon or aluminum, a flexible barrier comprising nylon, and a coextruded tie layer and a sealant/contact layer to coat the base layer or flexible barrier on one of its side and a tie and sealant layer on its other side. The contact layer comprises polyolefin polymers, polyolefin copolymers or ethylene vinyl acetate; failing to teach COC, polyamide or ethylene vinyl alcohol. BOWEN discloses that the film is used for making packages for containing organics such as amines, xylenes, toluene, epoxies, and the like, failing to teach aggressive chemicals selected explicitly from nicotine, fentanyl, rivastigmine or lidocaine. BOWEN fails to teach that the loading of the contact layer is one to three times that of the loading of the tie layer.

OSBORN discloses a multilayer packaging film used to contain nicotine or fentanyl comprising 8 layers which includes an oxygen resistant outer layer, one or more tie layers, and a sealant layer comprising EAA, LDPE and norbornene ethylene copolymer (COC) layers, wherein the COC layer is in direct contact with the pharmaceutical. OSBORN fails to teach that the tie layer and the contact layer are coextruded. OSBORN discloses an example wherein the COC has a thickness of 0.43 mil and the LDPE has a thickness of 0.65 mil. OSBORN fails to teach a loading for the tie layer; or if the LDPE is considered a tie layer, then OSBORN fails to teach that the loading of the contact layer is one to three times that of the loading of the tie layer.

The closest prior art of record fails to teach or render obvious the claimed
aggressive chemical-resistant film, wherein the film is resistant to a chemical selected from nicotine, fentanyl, rivastigmine, or lidocaine, said film comprising a base layer that is resistant to one or more of water or oxygen; a coextruded layer comprising a tie layer and a contact layer, wherein the contact layer consists of a cycloolefin copolymer (COC), a polyamide or an ethylene vinyl alcohol; wherein the tie layer has a loading in the range of 3 to 9 g/m2; and wherein the loading of the contact layer = x * (the loading of the tie layer), with x being 1-3.
Applicant further shows unexpected results in the uptake of the active pharmaceutical ingredient when the loading of the contact layer is greater than the loading of the tie layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCES TISCHLER/
Primary Examiner, Art Unit 1765